Case 3:18-Cr-30136-I\/|.]R Document 36 Filed 11/08/18 Page 1 of 2 Page |D #42

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, )
Plaintiff, §
vs. § CRIMINAL NO. 18-CR-30136-MJR
WARREN G. GRIFFIN, II, §
Defendant. §
WB

Comes now Steven D. Weinhoeft, United States Attorney for the Southern District of

Illinois, and Ali Summers, Assistant United States Attorney for said District, and herewith enters

into the following Stipulation of Facts with the Defendant:

l.

On August 9, 2018, an Illinois State Police Trooper was on patrol on Interstate 55
southbound north of Hamel, Illinois when he observed a silver 2005 Lexis traveling over
the posted 70 mile per hour speed limit.

The Trooper initiated a traffic stop of the vehicle. The Trooper approached the driver and
asked for identification. The driver handed the office his a driver’s license identifying
himself as the Defendant, Warren Griffin, II, with a residence in Kentucky.

The Trooper was advised that Griffin had a warrant for his arrest for federal charges in the
Eastem District of Kentucky.

The Trooper asked Griffin to exit the vehicle at which time other Illinois State Police
officers approached Griffin to place him under arrest.

As the officers attempted to handcuff him, Griffin refused to put his hands behind his back
and actively resisted until he was subdued and handcuffed,

Once Griffin was handcuffed, ISP Agent Wood conducted a pat down search at which time

 

Case 3:18-Cr-30136-I\/|.]R Document 36 Filed 11/08/18 Page 2 of 2 Page |D #43

he felt what he believed to be a firearm in the front part of Griffin’s shorts. Agent Wood
asked Griffin, “is that a gun?” to which Griffin said ‘."yes.”

7. The firearm then fell out of the bottom of Griffin’s shorts to the ground and was collected
as evidence.

8. The firearm located on Griffin’s person was a .380 caliber Ruger LCP, bearing serial
number 375-69802. The firearm was loaded with five rounds of ammunition.

9. The Ruger LCP and some or all of its component parts were manufactured in Arizona and
therefore travelled in or affected interstate commerce prior to Griffin’s possession of the
firearm.

10. Griffin was convicted of a felony punishable by imprisonment for a term exceeding one
year, being Felon in Possession of a Firearm, in the United States District Court for the
Southern District of Illinois, on November 15, 1996, in Case No. 96-CR-30057-WDS.

ll. All of these events occurred in the Southern District of Illinois.

12. The Defendant agrees to forfeit the .380 caliber Ruger LCP, bearing serial number 375-

69802 and any and all ammunition

SO STIPULATED:

STEVEN D. WEINHOEFT
United .States Attorney

/ ~ C`
Mk 551/l m m,&£/l/
ALI SUMMERS
Assistant United States Attorney

 

 

Date: //_/03'_/&°/8/ Date: // ./03:/2°/6/

 

